DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 05/16/2022.
Claims 1-3, 5-6, 8-9, 11-15, and 17-20 are amended.
Claims 21-25 are new.
Claims 1-25 are pending in the application. 
The objections to claim 3 and 18 are withdrawn because the amended claims overcome the objections.
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding claim 1, the claim recites limitation “an original path including multiple different components” in lines 2-3.  The instant specification does not disclose this limitation.  For example, par. 6 of the instant specification discloses, “a path comprising one or more components”.  This disclosure indicates multiple components, but it does not indicate that the components are different [from each other].	In lines 9-10 of claim 1, the claim recites limitation “each of the indexes being different than its corresponding hash value”.  The specification does not disclose this limitation.  The examiner carefully reviews the specification, and nowhere in the specification that indicates or requires the index being different than the hash value.	In lines 8-9 of claim 1, the claim recites limitation “multiple different indexes to corresponding respective and different hash values”. The specification does not disclose this limitation.  The examiner carefully reviews the specification, and nowhere in the specification that indicates or requires the indexes being different (unique).  Similarly, the instant specification does not disclose the hash values being unique. 	In the specification, para. 16, it discloses, “If the hash is included in the dictionary, then an index corresponding to the hash is selected to replace the component in the path. If the hash is not in the dictionary, a new index is created and the pair (e.g., the new index and the hash) is added to the dictionary”.  This disclosure does not require the new index to be different that any of previously used index nor requiring the index to be different than the hash.	The Examiner respectfully notes that a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112 (see MPEP 2163 (I) (A)).	Claim 1 further recites “first index from the multiple different indexes is correlated to the first hash value by the dictionary”.  It is not clear what correlated means.  The instant specification does not set forth a positive definition of the term nor describe the term used in the context recited in the limitations of the claimed invention. The instant specification discloses “correspond” and “associate” between the index and the hash.  However, the term “correlated” does not only mean ““correspond” and “associate”.   According to Google search, “correlated vs associated”, it says “association refers to any relationship between two variables, whereas correlation is often used to refer only to a linear relationship between two variables”.  Therefore, the instant specification does not disclose other meaning of the term “correlated” (such as linear relationship) that the instant specification discloses for the terms “associate” and “correspond”.	Independent claims 8 and 15 recites similar limitations to claim 1, respectively, and are rejected for the same reason as that of claim 1, respectively.		Dependent claims 2-7, 9-14, and 16-25 do not cure the deficiencies noted above about the independent claims and are rejected for the same reasons as that of independent claims 1, 8, and 15.	Regarding claim 23, the claim recites “using random data to generate, by the one or more processors, a different hash value corresponding to each given one of the selected different components of the original path”.  Although though random process, the output may appear to be different than each other, there is no requirement in the specification (para. 15, 23, 27) that the hash values to be unique, and it is not an inherent property of random generator, or hash functions.	Regarding claim 25, the claim recites limitations “selecting a name of the first component … then generating, on the server, the first hash value for the first component”.  The instant specification does not disclose these limitations.  For example, the instant spec. discloses in para. 48, “At 402, the process may select a component name (e.g., a file name, a folder name, or the like) for which to perform a search”.  The component name is disclosed to be “of the first component”.  It merely recites a type of the component the name belongs to, but not necessarily of the first component of the modified file.  An ordinary person in the art would understand that the server does not have information regarding the path of modified file due to the obfuscation and indices (see instant para. 17, 22 and 23).  If it is the first component, then it will always result in true in the limitation “if the retrieved dictionary on the server is determined to include an entry that includes the first hash value of the first component name”, because claim 1 already establishes that the first component is in the file, and the first component is in the dictionary.		Claim 25 further recites “only if the retrieved dictionary on the server is determined to include an entry that includes the first hash value of the first component name” and “then, only if the retrieved dictionary on the server is determined not to include an entry that includes the first hash value of the first component name”.  The instant specification does not disclose these limitations.  Fig. 4 of the instant specification indicates arrows and “yes/no” paths, but there is no requirement that is the “only” path in order to perform the next limitation to those conditions.  Similarly, para. 47-51 of the instant specification do not disclose the recited limitation.	Appropriate corrections are required.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1-25, the claims are rejected for lack of sufficient written description.  According to MPEP 2161.01 (I), a rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection.  According to MPEP 2173, 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  Therefore, the claim must be rejected under 112(b) because it does not comply with written description requirement under 35 U.S.C 112(a).	For the purpose of prior art examination, the limitations are interpreted as best understood.	Appropriate corrections are required.
Response to Applicant’s Arguments
The Applicant’s Remarks filed on 05/16/2022.
Regarding 35 U.S.C. § 103 rejections	In the office action dated 02/14/2022, claims 1, 6-8, 10, 12, 14-16 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Kurtic et al. (US 10496666 B1, hereinafter Kurtic) in view of Milton et al. (US 20170039242 A1, hereinafter Milton); claims 2 and 9 were rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and further in view of Choh (US 20190087506 A1, hereinafter Choh); claims 3-4, 11 and 17-18 were rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and further in view of Bernard et al. (US 20120016695 A1, hereinafter Bernard); claims 5, 13 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and further in view of Kelly et al. (US 9847994 B1, hereinafter Kelly).	In the Remarks, the Applicant argues near the middle of page 1 that, “The 35 USC §103 Rejections over Kurtic in View of Other References Applicant disagrees with the obviousness rejections of the original claims over Kurtic in view of other references. Nonetheless, the claims are amended herewith without prejudice to facilitate compact prosecution and to expedite the issuance of a patent in the current application”.  The Applicant arguments are fully considered.  However, Examiner respectfully disagrees because the Applicant’s argument is not persuasive.  Specifically,	The Applicant argues, “"[i]f the hash is included in the dictionary, then an index corresponding to the hash is selected to replace the component in the path" but "[i]f the hash is not in the dictionary, a new index is created and the pair (e.g., the new index and the hash) is added to the dictionary (see paragraphs 0015-0016 of the current patent application). Thus, the index is not the output of the hash function”.  However, the cited portion of the specification does not disclose such limitation.  The specification discloses a new index is created without specifically indicating how it is created nor whether or not it is the same as that of the hash output.  Furthermore, in view of the instant specification, an ordinary skilled in the art would find the index to be redundant, extra value that does not provide additional protection to user privacy or a significant addition to the claimed invention.  The reason being that with both the index and the hash provided inside the dictionary, which is included with the modified file, an ordinary skilled in the art can easily associate/replace all indexes with the hashes in the modified file via simple substitution. For that reason, in light of the specification, the Examiner find the additional limitation regarding the index to be insignificant and not novelty.  Merely increasing in size (such as the number of identifiers, such as index and hash), the limitation is not sufficient to patentably distinguish over the prior art, see MPEP 2144.04 (IV)(A/B).	The Applicant argument is further moot because necessitated by the amendment, new reference, MACNICOL; ROGER D. et al. (US 20170116136 A1, hereinafter Macnicol), is used to reject the disputed limitation.  The Examiner holds that Macnicol in combination with Kurtic and Milton teaches all limitations of the claimed invention.  As a result, the Applicant’s argument is moot and the new combination of references teaches all disputed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6-8, 10, 12, 14-16, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtic et al. (US 10496666 B1, hereinafter Kurtic) in view of Milton et al. (US 20170039242 A1, hereinafter Milton) and further in view of MACNICOL; ROGER D. et al. (US 20170116136 A1, hereinafter Macnicol).
	Regarding claim 1, Kurtic teaches a method comprising:
	determining, by one or more processors (abstract a processor identifies structured information in log data; col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), that a file includes an original path including multiple different components (abstract, structured information is transformed; col. 6 lines 4-16, the “payload” is the raw data provided to the collector, one example of a payload is an entry in a firewall log indicating that a computer having a particular source IP address and port attempted to access a particular destination IP address and port at a particular time. Another example of a payload is an entry in a log file indicating that a particular security badge was used to access a particular door at a particular time. Yet another example of a payload is a log from a software application indicating that a particular event took place at a particular time; col. 17 lines 14-67, col. 18 lines 1-7; event data, is collected; internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; Hostnames and URLs can similarly be transformed);
	selecting, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), a first component of the original path (col. 17 lines 14-67, col. 18 lines 1-7, configure collector 1502 to obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102; internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; Hostnames and URLs can similarly be transformed, with characters such as “I” and “.” serving as delimiters; col. 18 lines 25-55; the portion of the email address appearing before the “@” sign can be transformed using a first cipher, while the portion of the email address appearing after the “@” sign can be transformed using a different cipher);
	generating, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), a first ([Examiner remark: the crossed over text is disclosed below]; col. 17 lines 14-67, col. 18 lines 1-7, IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; the same value in the same subnet will be transformed the same way across multiple lines (and messages));
	determining, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), that the first [transformed] ([Examiner remark: the crossed over text is disclosed below]; col. 18 lines 25-55, for the collector to obfuscate data in accordance with an obfuscation map, the map can include instructions such as would be usable to transform the data illustrated in FIGS. 16A and 16B and could also be used to perform other transformations, such as by including a dictionary explicitly stating that “acme” should be rewritten as “apple,” that “192.168” should be rewritten as “593.459,” or that “10.10” (e.g. in an IP address of 10.10.1.1) should be rewritten as “x.12.”);
	replacing, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), the first component of the original path with the first [transformed value]  (col. 18 lines 8-24, email addresses (1606) are obfuscated (1608) by applying the rot13 substitution cipher. Thus, “joe” becomes “wbr.” As with the example shown in FIG. 16A, the same value in a given segment will be transformed in the same way across multiple lines and messages, thus preserving structure. For both “joe.smith” and “joe.jones,” the “joe” portion becomes “wbr.” Similarly, for both “joe.smith” and “bob.smith,” the “smith” portion becomes “fzvgu.” Finally, the domain portion for employees of Acme will be transformed the same way, with “acme.com” becoming “npzr.pbz.”); and
	sending, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), a modified file comprising the modified path across a network to a server (abstract The transformed raw data is sent to a remote analysis engine; col. 17, lines 14-67, obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102; see also fig. 1).	Kurtic teaches the aforementioned limitations of the claimed invention including using obfuscation and data transformation technique of path component data using a mapping between the data and transformed data using a processor (see discussion above).  However, Kurtic does not explicitly disclose that the mapping is using hash operation, an index associated with a hash is used in the transformed data and	a dictionary that correlates multiple different indexes to corresponding respective and different hash values;	determining, by the one or more processors, that a first index from the multiple different indexes is correlated to the first hash value by the dictionary. 
	On the other hand, Milton teaches a mapping using a hash operation to produce an index (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array);	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Milton, which teaches of a mapping between a hash index and a name space identifier into the teaching of Kurtic who teaches using a mapping to transform path data to result in the limitations:	a dictionary that correlates multiple different indexes to corresponding respective and different hash values;	determining, by the one or more processors, that a first index from the multiple different indexes is correlated to the first hash value by the dictionary; then replacing, by the one or more processors, the first component of the original path with the first index to create a modified path; and	then replacing, by the one or more processors, the first component of the original path with the first index to create a modified path.
	One of ordinary skilled would be motivated to do so as incorporating Milton’s teaching would help providing a working method (Milton, hashing and a mapping) that Kurtic discloses (Kurtic col. 18 lines 8-24, transformed using a first cipher) and improve performance (Milton ¶121). In addition, both of the references (Milton and Kurtic) teach features that are directed to analogous art, such as, mapping of path data between an internal system and external system (see Milton ¶120 and Kurtic col. 17 lines 14-67, col. 18 lines 1-7 and 25-255). This close relation between both of the references highly suggests an expectation of success when combined.	The combination of Kurtic in view of Milton teaches using index as an output of a hash function.  The combination does not explicitly disclose: each of the indexes being different than its corresponding hash value.	On the other hand, Macnicol teaches the indexes being different than its corresponding hash value (¶52, the cryptographic strength hash function generates hash values that contain two or more statistically independent sub-hash values, each of such sub-hashes or the full cryptographic hash may then be treated by DBMS 100 as a hash identifier of a column value that is generated based on a different hash algorithm).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Macnicol, which teaches of a generating multiple identifiers using different hash functions into the teaching of Kurtic in view of Milton who teaches generating a hash identifier for each sensitive token value to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Macnicol’s teaching would help reducing collision (Macnicol ¶52). In addition, both of the references (Macnicol and Kurtic in view of Milton) teach features that are directed to analogous art, such as, data mapping and hashing. This close relation between both of the references highly suggests an expectation of success when combined.	Regarding claim 6, Kurtic in view of Milton and Macnicol teaches the method of claim 1, wherein:
	the first component of the original path has the corresponding first [transformed value] ([Examiner remark: the crossed over text is taught by Milton below]; Kurtic col. 17 lines 54-67, internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address); and
	the corresponding first [transformed value] ([Examiner remark: the crossed over text is taught by Milton below]; Kurtic col. 18 lines 25-55, for the collector to obfuscate data in accordance with an obfuscation map, such as by including a dictionary explicitly stating that “acme” should be rewritten as “apple,” that “192.168” should be rewritten as “593.459,”).	Kurtic does not explicitly disclose the transformed value and its entry are index and hash respectively.  On the other hand, Milton teaches transformed value is an output of a hash and the output is an index in an array (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array).	The same rationale and motivation for modifying Kurtic’s teaching using Milton’s teaching in claim 1 is applies here.
	Kurtic in view of Milton teaches the index and the hash is the same, while Macnicol teaches that there can be multiple hashes as multiple identifiers.  When combined with Kurtic in view of Milton, the index would correspond to the other identifier for identifying the sensitive value, which was produced by different hash functions on the same value.	The same rationale and motivation for modifying Kurtic in view of Milton’s teaching using Macnicol’s teaching in claim 1 is applies here.	
	Regarding claim 7, Kurtic in view of Milton and Macnicol teaches the method of claim 1, wherein the modified path comprises an array of [modified values] ([Examiner remark: the crossed over text is taught by Milton below]; Kurtic col. 17 lines 54-67, internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; Kurtic col. 18 lines 25-55, that “192.168” should be rewritten as “593.459”; [Examiner note: the obfuscated 4 decimal segments as an array of modified values]).	Kurtic teaches an array of modified values, but Kurtic does not explicitly disclose the modified values as indexes.	On the other hand, Milton teaches the modified values as indexes (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array).
	The same rationale and motivation for modifying Kurtic’s teaching using Milton’s teaching in claim 1 is applied here.

	Regarding claims 8 and 15, the claims recite limitations that are essentially the same as that of claim 1, respectively.  The claims 8 and 15 are rejected for the same reason as that of claim 1, respectively.

	Regarding claim 10, Kurtic in view of Milton and Macnicol teaches the computing device of claim 8, wherein:
	the file comprises an event log generated based on determining that a particular event occurred on the computing device (Kurtic col. 2 lines 42-48, FIG. 1 illustrates an environment in which data, including event data, is collected and analyzed, three different customers (Customers A, B, and C) provide data to a data collection and analysis platform 102; Kurtic col. 2 lines 49-59, customer A maintains an enterprise network (104), included within the network are various desktop and laptop computers, commodity server-class hardware running various business applications and database software, and other devices typically deployed in an enterprise setting, data collectors can be installed within network 104 and configured to transmit data, including event data, to platform; Kurtic col. 6 lines 4-16, the “payload” is the raw data provided to the collector, one example of a payload is an entry in a firewall log indicating that a computer having a particular source IP address and port attempted to access a particular destination IP address and port at a particular time. Another example of a payload is an entry in a log file indicating that a particular security badge was used to access a particular door at a particular time. Yet another example of a payload is a log from a software application indicating that a particular event took place at a particular time; col. 17 lines 14-67, col. 18 lines 1-7; event data, is collected).

	Regarding claim 12, Kurtic in view of Milton and Macnicol teaches the computing device of claim 8 (see discussion above), wherein the modified file further comprises (Kurtic abstract the transformed raw data is sent to a remote analysis engine; Kurtic col. 17, lines 14-67, obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102):
	unmodified information outside the modified path to identify the computing device, the unmodified information comprising at least one of a system name, a system identifier, a serial number, a service tag, or an internet protocol (IP) address (Kurtic col. 16 lines 59-67 - col. 17 lines 1-2; other information such as external IP addresses, error messages, and timestamp information may be less sensitive, or not sensitive. Further, by leaving certain information, such as external IP address information un-obfuscated, analysis can be performed across multiple customer's data (if applicable), such as to detect certain security trends). 

	Regarding claims 14 and 20, the claims recite limitations that are essentially the same as that of claim 6, respectively.  The claims 14 and 20 are rejected for the same reason as that of claim 6, respectively.
	Regarding claim 16, the claim recites limitations that are essentially the same as that of claim 10.  The claim 16 is rejected for the same reason as that of claim 10.	Regarding claim 22, Kurtic in view of Milton and Macnicol teaches the method of claim 1 (see discussion above), where the dictionary is a table that links each of the multiple different indexes to its corresponding respective and different hash value, each of the different hash values corresponding to a different one of the multiple different components of the original path (Kurtic col. 18 lines 25-55, for the collector to obfuscate data in accordance with an obfuscation map, such as by including a dictionary explicitly stating that “acme” should be rewritten as “apple,” that “192.168” should be rewritten as “593.459,”; Milton ¶120; Macnicol ¶52).
	Regarding claim 24, Kurtic in view of Milton and Macnicol teaches the method of claim 23, where each given one of the selected different respective indexes is an integer number, and where the modified path is an array of the integer numbers of the selected different respective indexes (Kurtic col. 17 lines 54-67; Kurtic col. 18 lines 8-55; Milton ¶120; Macnicol ¶52).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and Macnicol and further in view of Choh (US 20190087506 A1, hereinafter Choh).
	Regarding claim 2, Kurtic in view of Milton and Macnicol teaches the method of claim 1 (see discussion above), further comprising:
	selecting a second component of the original path (Kurtic col. 18 lines 8-24, email addresses (1606) are obfuscated (1608) by applying the rot13 substitution cipher. Thus, “joe” becomes “wbr.” As with the example shown in FIG. 16A, the same value in a given segment will be transformed in the same way across multiple lines and messages, thus preserving structure. For both “joe.smith” and “joe.jones,” the “joe” portion becomes “wbr.” Similarly, for both “joe.smith” and “bob.smith,” the “smith” portion becomes “fzvgu.” Finally, the domain portion for employees of Acme will be transformed the same way, with “acme.com” becoming “npzr.pbz.”; Kurtic col. 18 lines 25-55; the portion of the email address appearing before the “@” sign can be transformed using a first cipher, while the portion of the email address appearing after the “@” sign can be transformed using a different cipher; Kurtic col. 17 lines 14-67, col. 18 lines 1-7, configure collector 1502 to obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102; internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; Hostnames and URLs can similarly be transformed, with characters such as “I” and “.” serving as delimiters);
	generating a second hash value corresponding to the second component (Kurtic col. 18 lines 25-55; the portion of the email address appearing after the “@” sign can be transformed using a different cipher; Kurtic col. 17 lines 14-67, col. 18 lines 1-7, … Hostnames and URLs can similarly be transformed; Milton ¶120, individual values of the array may be accessed by requesting a value at an index position of the array, the output of the hash function may serve as a key, in the form of an index of the array, that is paired with a value, in the form of a collection of internal-namespace device identifiers mapped to the index; Macnicol ¶52, generates hash values that contain two or more statistically independent sub-hash values, each of such sub-hashes or the full cryptographic hash may then be treated by DBMS 100 as a hash identifier of a column value);	correlating associating Milton ¶120; Macnicol ¶52);	adding the created second index and the generated second hash value to the dictionary (Kurtic col. 18 lines 25-55, a dictionary explicitly stating that “acme” should be rewritten as “apple,” that “192.168” should be rewritten as “593.459,” or that “10.10” (e.g. in an IP address of 10.10.1.1) should be rewritten as “x.12.”, mapping particular letters to numbers and mapping other letters to different letters; Milton ¶120; Macnicol ¶52);
	and replacing the second component of the original path with the created second [transformed value]  ([Examiner remark: the crossed over text is taught by Milton below]; col. 18 lines 8-24, email addresses (1606) are obfuscated (1608) by applying the rot13 substitution cipher. Thus, “joe” becomes “wbr.” As with the example shown in FIG. 16A, the same value in a given segment will be transformed in the same way across multiple lines and messages, thus preserving structure. For both “joe.smith” and “joe.jones,” the “joe” portion becomes “wbr.” Similarly, for both “joe.smith” and “bob.smith,” the “smith” portion becomes “fzvgu.” Finally, the domain portion for employees of Acme will be transformed the same way, with “acme.com” becoming “npzr.pbz.”).
	Although Kurtic in view of Milton and Macnicol teaches the above limitations of generating and adding transformed value to the modified path using a map such a dictionary (Kurtic col. 18 lines 25-55, for the collector to obfuscate data in accordance with an obfuscation map. The map can include instructions such as would be usable to transform the data illustrated in FIGS. 16A and 16B and could also be used to perform other transformations, such as by including a dictionary explicitly stating that “acme” should be rewritten as “apple”), and the correlating  the created second index with the second hash value, Kurtic in view of Milton and Macnicol does not explicitly disclose:	determining that the second hash value is not included in the dictionary;	creating a second index that is not included in the dictionary;	and then correlating  the created second index with the second hash value;	adding the created second index and the generated second hash value to the dictionary;	On the other hand, Choh teaches:	determining that the second hash value is not included in the dictionary (Choh ¶14 determining that a bucket for the first hash does not exist in the hash map of patterns based on a plurality of hashes indexed on the hash map of patterns; Choh ¶68, various components of the URL 250 may be parsed by the address parser 210. The hash calculator 215 may then calculate a hash value from at least one of the components parsed from the URL 250. Using the URL 250 parsed into various components, the pattern generator 220 may create a new pattern entry. The new pattern entry may be added by the pattern indexer 225 to the hash map 270 using the calculated hash value; see also fig. 2 of Choh);	creating a second index that is not included in the dictionary (Choh ¶14, adding the pattern into the hash map of patterns may include inserting, responsive to determining that the bucket for the first hash does not exist, the bucket indexed by the first hash into the hash map of patterns; Choh ¶68, various components of the URL 250 may be parsed by the address parser 210. The hash calculator 215 may then calculate a hash value from at least one of the components parsed from the URL 250. Using the URL 250 parsed into various components, the pattern generator 220 may create a new pattern entry. The new pattern entry may be added by the pattern indexer 225 to the hash map 270 using the calculated hash value; see also fig. 2 of Choh);	Examiner remark: by inserting a new entry into the hash map, Choh when combined with Kurtic in view of Milton and Macnicol teaches the creating of the index and the other identifiers (as a result of hashing by Macnicol) in the entry.  As a result, the correlating is resulted as they in the same entry, and it is also resulted after the creation of the index disclosed by Milton using a hash function. 	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Choh, which teaches of adding a new entry indexed by a hash into a hash map into the teaching of Kurtic in view of Milton and Macnicol to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Choh’s teaching would help providing details on how to insert new entry into the map that both Kurtic and Milton and Macnicol teaches but does not provide the details. In addition, both of the references (Choh and Kurtic) teach features that are directed to analogous art, such as, mapping of path components (see Choh fig. 2 and respective paragraphs ¶66-¶89 and Kurtic col. 17 lines 14-67, col. 18 lines 1-7 and 25-255). This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 9, the claim recites limitations that are essentially the same as that of claim 2.  The claim 9 is rejected for the same reason as that of claim 2.

Claims 3-4, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and Macnicol and further in view of Bernard et al. (US 20120016695 A1, hereinafter Bernard).	Regarding claim 3, Kurtic in view of Milton and Macnicol teaches the method of claim 1 (see discussion above), wherein generating first hash value corresponding to the first component (Kurtic col. 17 lines 14-67, col. 18 lines 1-7, IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; the same value in the same subnet will be transformed the same way across multiple lines (and messages); Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array; [Examiner remark: this limitation is recited in claim 1 and already rejected by Kurtic in view of Milton and Macnicol, see discussion for claim 1 for more information]) comprises:
	generating the hash using a hash function (Milton ¶120, the hash value may be the output of a hash function).	The rationale and motivation for modifying Kurtic with Milton’s teaching is the same as that discussed in claim 1.	Although Kurtic in view of Milton and Macnicol teaches the generating of a hash value using a hash function, the combination of Kurtic and Milton does not explicitly disclose the generating the generating of hash comprises:
a salt comprising a randomly generated number.
On the other hand, Bernard teaches generating hash comprises:
	a salt comprising a randomly generated number (¶57, use a one-way hash function to hash all the names of policyholders, may further store a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed; [Examiner note: the salt being numeric or string would work as well since the value to be hashed is a text value.  As a result, the concatenating of the salt and the text value is a text value]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches to generate hash by including a randomized value as salt into the teaching of Kurtic in view of Milton and Macnicol to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57). In addition, both of the references (Bernard and Milton) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 4, Kurtic in view of Milton, Macnicol and Bernard teaches the method of claim 3 (see discussion above).	Athough Kurtic teaches sending the modified file to a server and the mapping used for obfuscation, Kurtic does not explicitly teach wherein the modified file further comprises:
the dictionary;
	On the other hand, Milton teaches the dictionary (Milton ¶120, individual values of the array may be accessed by requesting a value at an index position of the array, the output of the hash function may serve as a key, in the form of an index of the array; [Examiner remark: Milton teaches the hashes are also indices, which corresponds to the dictionary since each of the index maps directly to the corresponding hash output value]).	The same rationale and motivation for modifying Kurtic with Milton’s teaching in claim 1 applies here.	Kurtic in view of Milton and Macnicol thus far does not explicitly disclose the modified file further comprises:
the hash function; and
the salt.
	On the other hand, Bernard teaches sending hashes (¶57, send the hash values associated with each policyholder; [Examiner remark: The combination of using Milton’s hash/index output and Macnicol’s teaching of plural of identifiers produced using hash functions that correspond to the dictionary with Bernard’s teaching of sending the hashes to the service provider teaches the sending of the dictionary of indices mapping to hashes to a server]), the hash function (¶57 and information about which hash function was used to the service providers) and the salt to a service provider (¶57 The service providers 314 and 318 may then hash their customers using the same hash function and return their hash values to the application 306 for comparison; a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed; [Examiner note: Bernard discloses the salt is concatenated with identifying information to be hashed.  Bernard also discloses the service providers hash the using the same hash function to obtain the result for comparison.  As a result, the salt must also be present for the same hash to produce the same result when hashing a same information; when combining the teaching of Milton’s hash/index output, which corresponds to the dictionary with Bernard’s teaching of sending the hashes to the service provider, Kurtic in view of Milton and Macnicol and Bernard teaches the sending of the dictionary of indices mapping to hashes to a server; the sending of data including the salt, the hashes/indices and the hash function along with the transformed raw data disclosed by Kurtic corresponds to the modified file]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches to send the hashes along with the hash function and the salt to service provider, into the teaching of Kurtic in view of Milton and Macnicol to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57) and to protect the anonymity of the insurance company's policyholders (Bernard ¶57). In addition, both of the references (Bernard and Milton) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 11, Kurtic in view of Milton and Macnicol teaches the computing device of claim 8 (see discussion above).	Athough Kurtic teaches sending the modified file to a server and the mapping used for obfuscation, Kurtic does not explicitly teach wherein the modified file further comprises:
the dictionary;
	On the other hand, Milton teaches the dictionary (Milton ¶120, individual values of the array may be accessed by requesting a value at an index position of the array, the output of the hash function may serve as a key, in the form of an index of the array; [Examiner remark: Milton teaches the hashes are also indices, which corresponds to the dictionary since each of the index maps directly to the corresponding hash output value]).	The same rationale and motivation for modifying Kurtic with Milton’s teaching in claim 1 applies here.	Kurtic in view of Milton and Macnicol thus far does not explicitly disclose the modified file further comprises:
	a salt comprising a randomly generated number; and
a hash function to generate the hash based on the component and the salt.
	On the other hand, Bernard teaches sending hashes (¶57, send the hash values associated with each policyholder; [Examiner remark: The combination of using Milton’s hash/index output corresponding to the dictionary with Bernard sending the hashes to the service provider teaches the sending of the dictionary of indices mapping to hashes to a server]), a salt comprising a randomly generated number (Bernard ¶57, hash other identifying information about its policyholders, such as their permanent mailing addresses, social security card numbers, telephone numbers, and/or spousal names, if any, the service providers 314 and 318 may then hash their customers using the same hash function and return their hash values to the application 306 for comparison; a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed; [Examiner remark: Milton teaches the hash can be numeric, and as a result, it would have been obvious to an ordinary skill in the art to randomly generate a number instead of string to hash with Milton’s randomly generated number, furthermore, it would be obvious to choose from one of the finite selection of data types as an output of a random generator and to determine which one that would yield an optimized result]); a hash function to generate the first hash value based on the first component (Bernard ¶57 and information about which hash function was used to the service providers; [Examiner remark: Kurtic teaches the obfuscating of components of URL, IP addresses, etc., Bernard teaches the hashing of various sensitive information.  The combined teaches the hash based on the component]) and the salt (Bernard ¶57, hash other identifying information about its policyholders, such as their permanent mailing addresses, social security card numbers, telephone numbers, and/or spousal names, if any, the service providers 314 and 318 may then hash their customers using the same hash function and return their hash values to the application 306 for comparison; a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed; [Examiner note: Bernard discloses the salt is concatenated with identifying information to be hashed.  Bernard also discloses the service providers hash the using the same hash function to obtain the result for comparison.  As a result, the salt must also be present for the same hash to produce the same result when hashing a same information]; see also Milton ¶120).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches to send the hashes along with the hash function and the salt to service provider, into the teaching of Kurtic in view of Milton and Macnicol to result in the limitations of the claimed invention ([Examiner remark: Milton teaches the hashes are also indices, which corresponds to the dictionary since each of the index maps directly to the corresponding hash output value. The combination of using Milton’s hash/index output with Bernard sending the hashes to the service provider teaches the sending of the dictionary of indices mapping to hashes to a server; the set of data including the salt, the hashes/indices and the hash function along with the transformed raw data disclosed by Kurtic corresponds to the modified file]).
	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57) and to protect the anonymity of the insurance company's policyholders (Bernard ¶57). In addition, both of the references (Bernard and Kurtic in view of Milton and Macnicol) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 17, the claim recites limitations that are essentially the same as that of claim 11.  The claim 17 is rejected for the same reason as that of claim 11.

	Regarding claim 18, Kurtic in view of Milton and Macnicol and Macnicol teaches the one or more non-transitory computer readable media of claim 15 (see discussion above), further comprising:
	determining the first [transformed value] ([Examiner note: the crossed over text is disclosed by Milton below]; Kurtic col. 17 lines 54-67, internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address);
	determining that the first [transformed value] ([Examiner note: the crossed over text is disclosed by Milton below]; Kurtic col. 18 lines 25-55, for the collector to obfuscate data in accordance with an obfuscation map, such as by including a dictionary explicitly stating that “192.168” should be rewritten as “593.459,” or that “10.10” (e.g. in an IP address of 10.10.1.1) should be rewritten as “x.12.”).	Although Kurtic teaches transformed value as an output of obfuscation using a map, Kurtic does not disclose the map uses hash operation and index of the the hash output. 	On the other hand, Milton teaches a mapping using a hash operation to produce an index (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Milton, which teaches of a mapping between a hash index and a name space identifier into the teaching of Kurtic who teaches using a mapping to transform path data to result in the aforementioned limitations of the claimed invention.	The same rationale and motivation used for modifying Kurtic’s teaching with Milton’s teaching in claim 1 applies here.	Kurtic in view of Milton and Macnicol does not explicitly disclose:
	determining that the first component is included in the modified file.	On the other hand, Bernard teaches determining that the first component is included in the modified file (Bernard ¶54, application 306 and service providers 314 and 318 may communicate with each other directly, the data comparison and validation may be done by either a computer system of the insurance company or the service providers in such a way that information, or data, about their respective customers is not shared among themselves in a fashion that would disclose private or proprietary information as described further below; Bernard ¶57, the insurance company may hash the names of the policyholders whose account status of the remote monitoring service is to be determined by the service providers, the insurance company may also hash other identifying information about its policyholders, such as their permanent mailing addresses, social security card numbers, telephone numbers, and/or spousal names, if any, send the hash values associated with each policyholder).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches service providers determining whether some data matching those provided by an application by comparing a generated hash with provided hashes into the teaching of Kurtic in view of Milton and Macnicol to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57) and to protect the anonymity of the insurance company's policyholders (Bernard ¶57). Incorporating Bernard’s teaching of determining service provider data for validation and comparison (Bernard ¶54 and ¶57), further help Kurtic to identify relevant query result hold by the analysis platform 102 taught by Kurtic (Kurtic col. 2 lines 42-48), when performing matching users’ queries and data analysis to both preserve structured data and protect user privacy that is taught by Kurtic (col. 17 lines 48-54).  In addition, both of the references (Bernard and Kurtic in view of Milton and Macnicol) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.

Claims 5, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and Macnicol and further in view of Kelly et al. (US 9847994 B1, hereinafter Kelly).
	Regarding claim 5, Kurtic in view of Milton and Macnicol teaches the method of claim 1 (see discussion above).  Although Kurtic in view of Milton and Macnicol discloses the obfuscation of host name, and IP addresses (Kurtic col. 16 lines 58-67, col. 17 lines 54-67, Kurtic col 18 lines 1-7), Kurtic in view of Milton and Macnicol does not explicitly disclose the remaining limitations of the claim.	On the other hand, Kelly teaches obfuscating a component comprises one of:	



a folder name (Kelly col. 6, lines 36-53, Additional layers of security can be implemented such as file name and content obfuscation and URL link obfuscation. If an unauthorized user were able to determine the location of certain files on a server, the platform can provide further obstacles to data breach by hashing the name of each individual folder and file, including the file extension).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Kelly, which teaches to obfuscate or hash folder name to prevent unauthorized access, into the teaching of Kurtic in view of Milton and Macnicol to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Kelly’s teaching would help to make the data more secured (Kelly col. 6, lines 36-53,). In addition, both of the references (Kelly and Milton) teach features that are directed to analogous art, such as obfuscation and hashing. This close relation between both of the references highly suggests an expectation of success when combined.	Regarding claim 21, Kurtic in view of Milton and Macnicol teaches the method of claim 1.	Kurtic in view of Milton and Macnicol does not explicitly disclose the remaining limitations of the claim.	On the other hand, Kelly teaches wherein the first component comprises a device name  (Kelly col. 6, lines 36-53, Additional layers of security can be implemented such as file name and content obfuscation and URL link obfuscation. If an unauthorized user were able to determine the location of certain files on a server, the platform can provide further obstacles to data breach by hashing the name of each individual folder and file, including the file extension).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Kelly, which teaches to obfuscate or hash folder name and location of files to prevent unauthorized access, into the teaching of Kurtic in view of Milton and Macnicol to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Kelly’s teaching would help to make the data more secured (Kelly col. 6, lines 36-53,). In addition, both of the references (Kelly and Milton) teach features that are directed to analogous art, such as obfuscation and hashing. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claims 13 and 19, the claims recite limitations that are essentially the same as that of claim 5, respectively.  The claims 13 and 19 are rejected for the same reason as that of claim 5, respectively.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and Macnicol and further in view of Choh (US 20190087506 A1, hereinafter Choh) and Bernard et al. (US 20120016695 A1, hereinafter Bernard).Koo; Rajan Peng Kiat et al. (US 20170098093 A1, hereinafter Koo).
	Regarding claim 23, Kurtic in view of Milton and Macnicol teaches the method of claim 1 (see discussion above), further comprising:
	selecting, by the one or more processors (Kurtic col. 2 lines 8-25), multiple different components of the original path (Kurtic col. 17 lines 14-67; Kurtic col. 18 lines 1-7);	Kurtic in view of Milton and Macnicol teaches a hashing table having entries that comprises an index, hash identifiers, and sensitive data/component of an original path and the process of anonymizing data by the one or more processors and the replacing of sensitive data with an index in the dictionary in a path to create a modified path (see discussion above).  However, Kurtic in view of Milton and Macnicol does not explicitly disclose the following limitation that Koo teaches:
	using each given different generated hash value to select a given different respective entry from the dictionary that corresponds to the given different generated hash value and its corresponding target entity (Koo ¶30, the anonymization engine may query the anonymization dictionary, for example, when it incurs a target entity during the anonymization of an activity record. If an anonymization dictionary entry exists for the target entity, the anonymization engine may replace the target entity in the activity record to be anonymized with the corresponding anonymized identifier); and
	replacing target entity with the respective selected anonymized identifier that corresponds to the generated hash value that corresponds to target entity (Koo ¶30, the anonymization engine may query the anonymization dictionary, for example, when it incurs a target entity during the anonymization of an activity record. If an anonymization dictionary entry exists for the target entity, the anonymization engine may replace the target entity in the activity record to be anonymized with the corresponding anonymized identifier).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Koo, which teaches to determine an existing hash entry corresponding to a generated hash of a path component into the teaching of Kurtic in view of Milton and Macnicol to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Koo’s teaching would help clarify the use of a hash table, which is a well-known data structure that Milton teaches. In addition, both of the references (Koo and Milton) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.
	Kurtic in view of Milton and Macnicol and Koo does not explicitly disclose the following limitations that Bernard teaches:
	using random data to generate, by the one or more processors (Kurtic col. 2 lines 8-25), a different hash value corresponding to each given one of the selected different components of the original path (Bernard ¶57, use a one-way hash function to hash all the names of policyholders, may further store a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed);	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches to generate hash by including a randomized value as salt into the teaching of Kurtic in view of Milton and Macnicol and Koo to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57). In addition, both of the references (Bernard and Milton) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and Macnicol and further in view of Choh (US 20190087506 A1, hereinafter Choh) and Bernard et al. (US 20120016695 A1, hereinafter Bernard).Rosenberg; Jonathan David et al. (US 20100046507 A1, hereinafter Rosenberg).

	Regarding claim 25, Kurtic in view of Milton and Macnicol teaches the method of claim 1 (see discussion above), further comprising receiving the modified file in the server (abstract The transformed raw data is sent to a remote analysis engine; col. 17, lines 14-67, obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102; see also fig. 1);	selecting a name of the first component (Kurtic col.19 lines 19-42, perform a query to identify instances of where an attempt to mount a device, portions of the query are transformed in accordance with map 1706. The transformed query is illustrated in line 1808, see Kurtic fig. 18; Kurtic col. 19 lines 58-67, collector 1702 recognizes the presence of an internal IP address in a message);
	then retrieving the dictionary Kurtic col.19 lines 19-42, portions of the query are transformed in accordance with map 1706);
	then generating, Kurtic col.19 lines 19-42, portions of the query are transformed in accordance with map 1706; see also Milton ¶120);
	then determining if the retrieved dictionary Kurtic col.19 lines 19-42, portions of the query are transformed in accordance with map 1706, portions of the query are transformed in accordance with map 1706; see also Kurtic fig. 18; [Examiner remark: by using the map to locate data to transform, it is determining if the map has the entry (which would have a corresponding hash) or not]; Kurtic col. 19 lines 58-67, collector 1702 recognizes the presence of an internal IP address in a message. At 2004, the structured information is transformed in a manner that preserves the structure. As one example, at 2004, collector 1702 transforms “192.168.1.200” to “291.861.1.002.”).	then, only if the retrieved dictionary on the server is determined to include an entry that includes the first hash value of the first component name (Kurtic col. 19 lines 58-67, collector 1702 transforms “192.168.1.200” to “291.861.1.002.”; [Examiner remark: by successfully transform the IP address, Kurtic indicates that the dictionary includes corresponding entry, which would include the first hash value disclosed when combining the teaching of Bernard discussed in claim 1]).	Kurtic in view of Milton and Macnicol does not explicitly disclose: the modified file including the dictionary, the retrieving of the dictionary and the determining of the hash entry are performed on the server.	On the other hand, Bernard teaches sending hashes (¶57, send the hash values associated with each policyholder; [Examiner remark: The combination of using Milton’s hash/index output and Macnicol’s teaching of plural of identifiers produced using hash functions that correspond to the dictionary with Bernard’s teaching of sending the hashes to the service provider teaches the sending of the dictionary of indices mapping to hashes to a server]), the hash function (¶57 and information about which hash function was used to the service providers) and the salt to a service provider (¶57 The service providers 314 and 318 may then hash their customers using the same hash function and return their hash values to the application 306 for comparison; a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed; [Examiner note: Bernard discloses the salt is concatenated with identifying information to be hashed.  Bernard also discloses the service providers hash the using the same hash function to obtain the result for comparison.  As a result, the salt must also be present for the same hash to produce the same result when hashing a same information; when combining the teaching of Milton’s hash/index output, which corresponds to the dictionary with Bernard’s teaching of sending the hashes to the service provider, Kurtic in view of Milton and Macnicol and Bernard teaches the sending of the dictionary of indices mapping to hashes to a server; the sending of data including the salt, the hashes/indices and the hash function along with the transformed raw data disclosed by Kurtic corresponds to the modified file]).	performing, by one or more processors in the server (Bernard ¶56, the business logic computer is located remotely at the insurance company 408), the following:
	selecting a name of the first component (Bernard ¶57, the insurance company may hash the names of the policyholders, the insurance company may further store a list of salt (strings used to randomize and increase the length of data to be hashed));
	then retrieving the dictionary on the server from the modified file (Bernard ¶57, the insurance company may hash the names of the policyholders, the insurance company may further store a list of salt (strings used to randomize and increase the length of data to be hashed), a policyholder has elected for his/her property as the salt; [Examiner remark: the hash function and the salt must be the same to successfully match same data, they must be present before performing the hash]; the insurance company can verify whether the policyholders exist in the database of a service provider without exposing the names or detailed information about its policyholders to the service provider);
	then generating, on the server, the first hash value for the first component (Bernard ¶57, the insurance company may hash the names of the policyholders);	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches to send the hashes along with the hash function and the salt to service provider, into the teaching of Kurtic in view of Milton and Macnicol to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57) and to protect the anonymity of the insurance company's policyholders (Bernard ¶57). In addition, both of the references (Bernard and Milton) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.	The combination of Kurtic in view of Milton, Macnicol and Bernard teaches the aforementioned limitations of the claimed invention; however, the combination does not explicitly disclose:
		searching other data of the modified file to locate other occurrence/s of the first hash value in the other data of the modified file; and
		performing an analysis of the other data of the modified file based on the located other occurrence/s of the first hash value in the other data of the modified file.	On the other hand, 	Rosenberg teaches:
	selecting a name of the first component (Rosenberg ¶44, responsive to some event, such as receiving a call initiation message identifying a telephone number);
	then retrieving the dictionary from the modified file (Rosenberg ¶44, the registry stores hashed telephone numbers, computes a hash of an identified telephone phone number, accesses the registry; [Examiner remark: when combined with the teaching of Kurtic in view of Milton and Macnicol and Bernard, the hash would need salt and the has function which is taught by Bernard to perform the hashing operation, furthermore, other than the hash and the salt, the dictionary can be retrieved at later time when determining if the hashed entry exists or not, as a result, it would be obvious to an ordinary of skill in the art to select when to retrieve it as when it is needed]);
	then generating, the first hash value for the first component (Rosenberg ¶44, computes a hash of an identified telephone phone number);
	then determining if the retrieved dictionary includes an entry that includes the first hash value of the first component name (Rosenberg ¶44, accesses the registry and determines if there is a matching entry, determines if there is a matching entry, or specifically, if the hashed telephone number matches (based on an exact string match) any hashed numbers in the registry (304)); and
	then, only if the retrieved dictionary on the server is determined to include an entry that includes the first hash value of the first component name (Rosenberg ¶44, determines if there is a matching entry, if so), then:
		searching other data of the modified file to locate other occurrence/s of the first hash value in the other data of the modified file (Rosenberg ¶44, if so, VoIP call routing information corresponding to the matching entry is used in some other process implemented by the call agent, the IP address of the destination call agent corresponding to the telephone number may be used to route a VoIP call; [Examiner remark, the IP address as a second identifier, when applied to the teaching of Kurtic in view of Milton, Macnicol and Bernard, it would be the index, which is also hashed.  Rosenberg teaches other process such as routing use the IP address, and routing would involve looking up information using the IP address, and further processing it, when applied to Kurtic in view of Milton, Macnicol and Bernard, it would be further searching for the index and further processing it]), and
		performing an analysis of the other data of the modified file based on the located other occurrence/s of the first hash value in the other data of the modified file (Rosenberg ¶44, if so, VoIP call routing information corresponding to the matching entry is used in some other process implemented by the call agent, the IP address of the destination call agent corresponding to the telephone number may be used to route a VoIP call; [Examiner remark, the IP address as a second identifier, when applied to the teaching of Kurtic in view of Milton, Macnicol and Bernard, it would be the index, which is also hashed.  Rosenberg teaches other process such as routing using the IP address, and routing would involve looking up information using the IP address, such as in a routing table, and when the IP address is located in a routing table, see https://en.wikipedia.org/wiki/Routing_table, and it would further processing it, when applied to Kurtic in view of Milton, Macnicol and Bernard, it would be further searching for the index in the modified file and further processing the searching result]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Rosenberg, which teaches hashing data, perform look up in a registry and further process when found, into the teaching of Kurtic in view of Milton, Macnicol and Bernard to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Rosenberg’s teaching would help clarify the details for using the anonymized log that Kurtic teaches, but not explain in details (Kurtic abstract, remote analysis engine receives a query and responds to the query by providing as results at least a portion of the transformed raw data, Kurtic also teaches using various token definitions and configuration rule for what to obfuscate, as a result, when deployed, it is intended to work with multiple obfuscated tokens of the same value, and Rosenberg would help clarify how it is searched). In addition, both of the references (Rosenberg and Kurtic in view of Milton, Macnicol and Bernard) teach features that are directed to analogous art, such as, hashing data and look up table. This close relation between both of the references highly suggests an expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200233919 A1 - generating a hash value of the first segment, the element 48 can compare that hash against hashes in the directory to find an entry in it with a public category matching that in the first URL segment. If a match is found, a local address can be generated by combining, with the second URL segment, the name of the local category contained in or otherwise associated with matching directory entry.
US 20170250798 A1 - hierarchical path identifiers may point to a portion of the index 204 that the query needs to search to perform the query. In at least one embodiment, an encrypted data operation including a query operation includes generating at least one hierarchical path identifiers for the plaintext query, generating at least one encrypted hierarchical path identifiers corresponding to the plaintext query by encrypting the at least one hierarchical path identifiers, and sending the encrypted path identifiers with the query in an encrypted form from the client 201 to the server 202. Server 202 may then find the candidate encrypted data tuples by searching its indexes 204 for matching encrypted hierarchical path identifiers. In this embodiment, server 202 need not decrypt the encrypted data tuples in order to evaluate them. Server 202 also does not need to decrypt the query. Rather, server 202 may use the encrypted hierarchical path identifiers to determine the set of possible results for the query.
US 20170034303 A1 - replacing the strings with index values and the file names with numeric values, the process creates a reference file (i.e., a dictionary file) in which each string is found at its index value and each file name is associated with its numeric hash value. The process stores each of the replaced strings and file names in the dictionary file. String added to the file may be placed such that its index is the numeric value assigned to a location in the dictionary file. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.H.H/
Examiner, Art Unit 2497

/IZUNNA OKEKE/Primary Examiner, Art Unit 2497